  Case 2:20-cv-04830-CJC-RAO Document 12 Filed 09/17/20 Page 1 of 2 Page ID #:50

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES – GENERAL
 Case No.       CV 20-04830-CJC (RAOx)                              Date     September 17, 2020
 Title          Kenneth Davidson v. Frys Electronics, Inc. et al


 Present: The Honorable         CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE
                    Cheryl Wynn                                        None Present
                    Deputy Clerk                                       Court Reporter
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                    None Present                                       None Present
 Proceedings:             (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR
                          LACK OF PROSECUTION

        It is a plaintiff's responsibility to prosecute its case diligently. That includes timely
serving the complaint and filing a proof of service. Absent a showing of good cause, “[i]f a
defendant is not served within 90 days after the complaint is filed, the court . . . must dismiss
the action.” Fed. R. Civ. P. 4(m). Here, 90 days have passed since Plaintiff filed the
Complaint, yet no proof of service has been filed. Accordingly, the Court, on its own motion,
hereby ORDERS Plaintiff to show cause in writing no later than September 25, 2020 why this
action should not be dismissed for lack of prosecution. As an alternative to a written response
by Plaintiff, the Court will consider as an appropriate response to this OSC the filing of one of
the following on or before the above date:

    1. A Notice of Voluntary Dismissal (Fed. R. Civ. P. 41) as to all Defendants, or

    2. A Proof of Service of the Summons and Complaint. However, if the deadline to
       answer has passed by the time Plaintiff files the proof of service, the response to
       this Order will be deemed sufficient only if one of the following is also filed:

         a. Plaintiff's Request for Entry of Default as to all Defendants or Defendant’s Answer,

         b. A stipulation extending Defendants’ time to respond to the Complaint that complies
            with Local Rule 8.3, or

         c. A Notice of Voluntary Dismissal (Fed. R. Civ. P. 41) as to all Defendants.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                           Page 1 of 1
  Case 2:20-cv-04830-CJC-RAO Document 12 Filed 09/17/20 Page 2 of 2 Page ID #:51

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES – GENERAL
 Case No.       CV 20-04830-CJC (RAOx)                             Date   September 17, 2020
 Title          Kenneth Davidson v. Frys Electronics, Inc. et al


        No oral argument of this matter will be heard unless ordered by the Court. The Order
will stand submitted upon the filing of a timely and appropriate response. Failure to respond
to this Order may result in dismissal.

                                                                               -     :        -
                                                    Initials of Deputy    cw
                                                    Clerk




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                          Page 2 of 1
